PER CURIAM.
The petition for writ of certiorari reflected apparent jurisdiction in this Court. We issued the writ and have heard the arguments of the parties. Upon further consideration of the cause, we conclude that no direct conflict of decisions exists as required by Article V, Section 3(b)(3), Florida Constitution. Therefore, the writ must be and is hereby discharged, but without prejudice to petitioner’s rights if any to recover for any losses she may have incurred by reason of failure of her counsel to protect her rights in this litigation.
It is so ordered.
ADKINS, C. J., and ERVIN, BOYD, McCAIN, DEKLE and OVERTON, JJ, concur.